DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., U.S. Patent Application Publication No. 2009/0279989, in view of Pare et al., U.S. Patent Application Publication No. 2008/0188016.

As per claims 1,8, 15, Wong discloses an automated semiconductor device placement improvement method (e.g. [0042], automatically the calibration process to improve repeatability of the alignment; abstract, semiconductors; [0070], pick and place, therefore an automated semiconductor placement improvement method) comprising: 
(e.g. [0042], automatically) by a processor (e.g. [0091]; via a computer, therefore a processor) of a pick and place apparatus (e.g. [0070], pick and place device), a shift measurement associated with an offset from an original placement (e.g. [0084]-[0085], calculating the compensation values and using them during manufacturing., the results from operation 904 are used in operation 906 to place wafers in stations during manufacturing using the compensation parameters... in operation 914, a properly positioned wafer is picked at the reference station [original placement); paragraph 86, the wafer into and out of the stations with each arm. Operation 918 creates an offset table to compensate for differences between the measured extend and retract offsets and the nominal sensor locations, therefore the shift measurement is the difference between the nominal and measured locations, the offset is calculated and placed in the table) of a semiconductor wafer for processing (e.g. [0084], wafer for semiconducting processing); 

retrieving, by said processor, a shift measurement value associated with said shift measurement (e.g. [0049], during calibration, calculating and saving the nominal values in a table, see figure 4, paragraph 47; paragraph 87, operation 920, the robot values are adjusted by performing a station value optimization step adjusted with the calculated values for the offset table, therefore retrieving previously stored values, associated with the shift in position, for the optimization step);

storing, by said processor in a database, said shift measurement value (e.g. [0087], 918 creates an offset table to compensate for differences between the measured extend and retract offsets and the nominal sensor locations; paragraph 91, using a computer, therefore processor), wherein said database comprises a plurality of previously retrieved shift measurement values associated with previously measured shift measurements for offsets from an original placement for a previous plurality of semiconductor wafers for processing (e.g. [0086], calculating and saving data for the table, which are previously measured shift measurements for offsets, paragraph 18, multiple measurements; paragraph 87, using multiple wafers);

executing, by said processor, specified models with respect to said shift measurement value and said plurality of previously retrieved shift measurement values (e.g. [0060]-[0065], for each station, using the previously stored data and new data to calculate new station values, therefore a mathematical model);

determining, by said processor based on results of said executing, a predicted shift measurement value associated with a future offset for a new plurality of new semiconductor wafer for processing (e.g. [0060]-[0065], new station values, which are future offset values, repeating; paragraph 84, for wafers in processing); and

automatically placing (e.g. [0042], automatic; [0087], placing wafers in stations for processing), by said processor (e.g. [0091], computer implemented, therefore by the processor), placement hardware of said pick and place apparatus (e.g. the arms, 70, of the pick and place apparatus) in multiple positions (e.g. [0087], in different stations, therefore multiple positions) for generating said new plurality of semiconductor wafer is accordance with said predicted shift measurement value (e.g. [0087]-[0088],the "place'' command using the compensation offset; paragraph 51,the measured offsets are used by the software during the manufacturing process to compensate wafer placement during wafer centering operations).

However, Wong is silent regarding a plurality of semiconductor die of a semiconductor wafer.

In the same field of endeavor, Pare teaches an automatic semiconductor wafer aligning system (e.g. abstract, and [0007]) comprising aligning a plurality of semiconductor die of a semiconductor wafer (a method for aligning a wafermap with a semiconductor wafer. The method may comprise assigning a location code to each of a plurality of dies on the wafermap. Each of the plurality of dies on the wafermap can correspond to each of a plurality of dies on the semiconductor wafer).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Pare for the purpose of correlating the physical location associated with the reference die on the semiconductor wafer (Pare, [0004]).

As per claims 2, 9, 16, Wong further discloses the specified models comprise mathematical models (e.g. [0057], [0066], [0079]-[0082] and [0087], mathematical models as equations).

As per claims 5, 12, 19, Wong further discloses generating, by said processor executing said placement hardware in response to said automatically placing (e.g. [0040], computer controlling the movement, therefore automating; [0033], using a robot arm, therefore placement hardware; [0091], [0093], computer processing executing using a program) said new plurality of semiconductor wafers is accordance with said predicted shift measurement value (e.g. [0034], during manufacturing [new plurality of semiconductor wafers], using the compensating parameters [predicted shift measurements, as disclosed above in claim 1]).

However, Wong is silent regarding of a plurality of semiconductor die of a semiconductor wafer.

Pare teaches an automatic semiconductor wafer aligning system (e.g. See abstract, and [0007]) comprising aligning a plurality of semiconductor die of a semiconductor wafer (a method for aligning a wafermap with a semiconductor wafer. The method may comprise assigning a location code to each of a plurality of dies on the wafermap. Each of the plurality of dies on the wafermap can correspond to each of a plurality of dies on the semiconductor wafer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Pare for the purpose of correlating the physical location associated with the reference die on the semiconductor wafer (e.g. See [0004]).

As per claims 6, 13, 20, Wong further discloses automatically shifting, by said processor (e.g. See [0091], [0093], using a processor for the system; [0042], automated; [0093], the computer preforms the system, therefore automated; [0087], the arm placing the wafer according to the compensating parameters, therefore automatically shifting), said new semiconductor wafer in a plurality of new positions in accordance with said predicted shift measurement value (e.g. see [0034], during manufacturing [new plurality of semiconductor wafers], using the compensating parameters [predicted shift measurements, as disclosed above in claim 1]).

As per claims 7 and 14, Wong fails to explicitly disclose presenting, by said processor via a specialized graphical user interface (GUI), a virtual image of said new plurality of semiconductor die on said new semiconductor wafer is accordance with said predicted shift measurement value.

Pare teaches presenting, by said processor via a specialized graphical user interface (GUI), a virtual image of said new plurality of semiconductor die on said new semiconductor wafer is accordance with said predicted shift measurement value (e.g. See [0017], wafermap 24 can be a graphical computer representation that corresponds to the semiconductor wafer 14. For example, the wafermap 24 can include a plurality of dies, each corresponding directly to respective ones of the plurality of dies on the semiconductor wafer 14. The plurality of dies on the wafermap 24 are thus representative of the expected physical location of the plurality of dies on the semiconductor wafer 14 relative to each other; paragraph 2, the wafermap can include a computer- based image having a color-code that demonstrates which of the dies on the corresponding semiconductor wafer are acceptable and which of the dies are rejects; paragraph 16, obtained manually by an operator of the wafermap alignment system 10; therefore a GUI).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Pare for the purpose of correlating the physical location associated with the reference die on the semiconductor wafer (e.g. See [0004]).


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., in view of Pare et al., as applied to claims above, and further in view of Hench et al., U.S. Patent No. 8,798,966.

As per claims 3-4, 10-11, 17-18, Wong fails to explicitly disclose said mathematical models comprise one dimensional models selected from the group consisting of polynomial models, transcendental models, piecewise models, and manual input models (claims 3, 10, 17); said mathematical models comprise multiple dimensional models selected from the group consisting of multivariable polynomial models, thin plate spline models, and manual input models (claims 4, 11, 18).

In the same field of endeavor, Hench teaches mathematical models for semiconductors (e.g. See abstract, also see column 4 lines 22-23, polynomial models are mathematical models) wherein said mathematical models comprise one dimensional models (e.g. see column 4 lines 35-43, one dimensional model, as one feature) selected from the group consisting of polynomial models, transcendental models, piecewise models, and manual input models (e.g. see column 4 lines 35-43, polynomial model); said mathematical models comprise multiple dimensional models (e.g. see column 5 line 51 to column 6 line 10, for multidimensional problems... for the two dimensional interpolation problem, a cubic multidimensional polynomial derived) selected from the group consisting of multivariable polynomial models, thin plate spline models, and manual input models (e.g. see multivariable polynomial model as cubic, column 4 lines 51-60).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Hench for the purpose of improving the accuracy of the system (Hench, column 3 lines 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 26, 2021
/RDH/